 

wees cet AME ROE ITO ree

| usbe Spey

 

 

 

 

 

UNITED STATES DISTRICT COURT Doi TSP \
SOUTHERN DISTRICT OF NEW YORK jee BORON! “CALLY FLED] |
rrr rr re rrr rt ee rr rr ere of MOOR.
INTERGLOBO CUSTOMS BROKER, INC. and \ DATE Fu ED }
INTERGLOBO S.RLL., Mh
Plaintiff, MEMORANDUM DECISION
capainst- AND ORDER

SUNDERLAND BROTHERS COMPANY, 19 Civ. 5723 (GBD) (ILC)

Defendant.

GEORGE B. DANIELS, United States District Judge:
On June 19, 2019, Plaintiffs Interglobo Customs Broker, Inc. (“ICB”) and Interglobo
S.R.L. (“SRL”) commenced this action against Defendant Sunderland Brothers Company for
failure to pay amounts due for services related to the transportation of Defendant’s cargo. (Compl.,
ECF No. 1.) On August 27, 2018, this Court granted a default judgment against Defendant and
referred the matter to Magistrate Judge James L. Cott for an inquest on damages. (Order, ECF No.
17; see also Order of Reference, ECF No. 16.) Pursuant to an order by Magistrate Judge Cott,
Plaintiffs submitted a memorandum of law in support of their motion for default judgment, an
affidavit from their counsel, an affidavit from an officer of Plaintiff ICB, accompanying exhibits,
and an affidavit of service. (Mem. of Law, ECF No. 20; Aff. of Francesco di Pietro, ECF No. 21;
Aff. of Vincent Farina, ECF No. 22; Aff. of Service, ECF No. 23.) Defendant did not file a
response to Plaintiffs’ submissions.
Before this Court is Magistrate Judge Cott’s November 14, 2019 Report and
Recommendation (the “Report”), recommending an award to Plaintiff ICB of $12,468.86 in
damages, prejudgment and postjudgment interest calculated by the Clerk of Court, $1,941.53 in

attorneys’ fees, and $200 in costs, and an award to Plaintiff SRL of $27,631 in damages,

 
 

prejudgment and postjudgment interest calculated by the Clerk of Court, and $200 in costs.!
(Report, ECF No. 24, at 1.) Magistrate Judge Cott advised the parties that failure to file timely
objections to the Report would constitute a waiver of those objections on appeal. (/d. at 25.) No
objections have been filed. Having reviewed the Report for clear error and finding none, this court
ADOPTS the Report in full.
I. LEGAL STANDARD

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation and
internal quotation marks omitted).

Ill. THE REPORT CORRECTLY CALCULATES PLAINTIFFS’
DAMAGES AND ATTORNEYS’ FEES AND COSTS ?

Magistrate Judge Cott conducted a comprehensive and careful inquest and issued the
Report recommending that this Court award damages as specified in the Report. (Report at 24.)
This Court has reviewed the Report, and finds no error, clear or otherwise. Accordingly, this Court
adopts Magistrate Judge Cott’s recommended judgment regarding damages and attorneys’ fees

and costs for the reasons stated in the Report.

 

' The relevant factual and procedural background is set forth in greater detail in the Report and is
incorporated by reference herein.

* Magistrate Judge Cott also correctly determined, as a preliminary matter, that personal jurisdiction over
Defendant is proper under the forum selection clause of the Customs Power of Attorney and Standard Terms
and Conditions of Service agreement entered into between Plaintiff ICB and Defendant, as well as under
New York’s long-arm statute. (See Report at 6-10.)

2

 
 

Il. CONCLUSION
Magistrate Judge Cott’s Report is ADOPTED. Defendant is ordered to pay Plaintiff ICB
$12,468.86 in damages, prejudgment and postjudgment interest calculated by the Clerk of Court
as set forth in Parts II.D.2 and ILE of the Report, $1,941.53 in attorneys’ fees, and $200 in costs.
Defendant is also ordered to pay Plaintiff SRL $27,631 in damages, prejudgment and
postjudgment interest calculated by the Clerk of Court as set forth in Parts II.D.3 and IIE. of the

Report, and $200 in costs.

Dated: New York, New York
January 24, 2020
SO ORDERED.

Qeay 8 Dawes

GEPR B. DANIELS
ed States District Judge

 

 
